Case 1:19-cv-03224 Document 1-2 Filed 10/25/19 Page 1 of 6




              EXHIBIT B
Case 1:19-cv-03224 Document 1-2 Filed 10/25/19 Page 2 of 6




                                                             Ex. B at 1
Case 1:19-cv-03224 Document 1-2 Filed 10/25/19 Page 3 of 6




                                                             Ex. B at 2
Case 1:19-cv-03224 Document 1-2 Filed 10/25/19 Page 4 of 6




                                                             Ex. B at 3
Case 1:19-cv-03224 Document 1-2 Filed 10/25/19 Page 5 of 6




                                                             Ex. B at 4
Case 1:19-cv-03224 Document 1-2 Filed 10/25/19 Page 6 of 6




                                                             Ex. B at 5
